DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species IIa2, claims 1-4, 9-13 and 15-20 in the reply filed on February 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/10/2019, 1/7/2021 and 2/16/2021 are being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The Rejections
Claim 1 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (U.S. Pat. App. Pub. No. 2005/0280098).

(1) an active region (NO LABEL) extending in a first direction on a substrate (230); 
a gate structure (310/320) intersecting the active region (NO LABEL) and extending in a second direction on the substrate (230); and 
a source/drain region (920/930) on the active region (NO LABEL) and at least one side of the gate structure (310/320), 
wherein the source/drain region (920/930) includes: 
a plurality of first epitaxial layers (710/720/810/820) spaced apart from each other in the first direction, the plurality of first epitaxial layers (710/720/810/820) including first impurities of a first conductivity type; and 
a second epitaxial layer (710/720) filling a space between the plurality of first epitaxial layers (710/720), the second epitaxial layer (810/820) including second impurities of the first conductivity type (see Figures 9A-10).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al. (U.S. Pat. No. 7,718,500).
Chong discloses, as seen in Figures 5-10, a structure having
(1) an active region (NO LABEL) extending in a first direction on a substrate (10); 
a gate structure (30/34) intersecting the active region (NO LABEL) and extending in a second direction on the substrate (10); and 

wherein the source/drain region (74/75) includes: 
a plurality of first epitaxial layers (74) spaced apart from each other in the first direction, the plurality of first epitaxial layers (74) including first impurities of a first conductivity type; and 
a second epitaxial layer (75) filling a space between the plurality of first epitaxial layers (74), the second epitaxial layer (75) including second impurities of the first conductivity type (see Figures 6-10).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The Rejections
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Pat. App. Pub. No. 2005/0280098) OR Chong et al. (U.S. Pat. No. 7,718,500) in view of Tsai et al. (U.S. Pat. App. Pub. No. 2013/0234203).
OR Chong teaches the above outlined features except for wherein: the first impurities include arsenic (As), and the second impurities include phosphorus (P); wherein: the plurality of first epitaxial layers are SiAs layers, and the second epitaxial layer is an SiP layer. However, Tsai discloses a semiconductor device having (3) wherein: the first impurities include arsenic (As), and the second impurities include phosphorus (P) (see [0023]); (4) wherein: the plurality of first epitaxial layers are SiAs layers, and the second epitaxial layer is an SiP layer (see [0020], [0022], [0026], [0036]).  Shin OR Chong and Tsai are both analogous art because both are directed to a semiconductor devices including doping agents and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Shin OR Chong into Tsai because they are from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implant dopant agents of Arsenic and Phosphorus as taught by Tsai because Arsenic and Phosphorus materials are art recognized material for dopants agents in the semiconductor device and they are interchangeable.

Allowable Subject Matter
Claims 2 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…a source/drain region on the active region and at least one side of the gate structure, the source/drain region being in contact with the plurality of channel layers, wherein the source/drain region includes: a plurality of first epitaxial layers on side surfaces of the plurality of channel layers in the first direction, each of the plurality of first epitaxial layers including first impurities of a first conductivity type; and a second epitaxial layer filling a space between the plurality of first epitaxial layers and including second impurities of the first conductivity type.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        March 10, 2021